DETAILED ACTION
This Office action is in response to the Amendment/Submission filed on 09 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
Although the additionally cited references disclose measuring the back surface of a substrate with a first radiation thermometer and measuring the temperature of the front surface of the substrate with a second radiation thermometer, none of the references teach or suggest a heat treatment method for irradiating a substrate having a back surface formed with a film with a flash of light to heat the substrate, the heat treatment method comprising calculating front surface temperature of said substrate by adding the temperature increase of the front surface of said substrate at the time of irradiation with a flash of light measured with said second radiation thermometer to the temperature of the back surface of said substrate measured with said first radiation thermometer during a period of time from when said preheated substrate has a temperature reaching a predetermined temperature to when the flash of light is emitted, as presently claimed.
With respect to the rejections made in the previous Office action under 35 U.S.C. 102(a)(2) over Prengle, US 2021/0159111, and Kitazawa et al., WO 2021/131276, although Applicant cannot rely upon the certified copy of the foreign priority application to overcome these rejections because a translation of said application has not been made of record in accordance with 37 CFR 1.55 (see MPEP §§ 215 and 216), Applicant has made a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Prengle and Kitazawa and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement (see page 4 of Applicant’s Remarks/Arguments).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822